NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DON WALLER, a Washington Resident,              No.    19-35999

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00018-TOR

 v.
                                                MEMORANDUM*
CITY OF SPOKANE, Washington; IAFF
LOCAL 29,

                Defendants-Appellees,

and

CITY OF SPOKANE FIRE
DEPARTMENT,

                Defendant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                          Submitted December 8, 2020**
                              Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 3

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN,***
District Judge.

      Don Waller worked for the City of Spokane Fire Department and was

represented by a union known as IAFF Local 29. After another fire department

employee filed a complaint with human resources alleging workplace misconduct

by Waller and others, the City and union entered into a settlement agreement that

provided for less severe discipline in exchange for waiver of the union members’

right to administratively appeal the discipline. Waller appeals from the district

court’s grant of judgment on the pleadings to the City as well as its decision

denying him leave to amend his complaint. We affirm.

      1. The district court properly granted the City’s motion for judgment on the

pleadings, a decision we review de novo. See Vega v. United States, 881 F.3d

1146, 1152 (9th Cir. 2018). Waller argues that the City violated his rights under

the Due Process Clause by denying him the opportunity to pursue post-discipline

review. That argument fails due to the longstanding legal principle that unions are

free to negotiate settlements without the affected members’ consent, even if the

settlement waives rights that the members would otherwise have had. See Shane v.

Greyhound Lines, Inc., 868 F.2d 1057, 1061 (9th Cir. 1989); Mahon v. NLRB, 808




      ***
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                          Page 3 of 3

F.2d 1342, 1345 (9th Cir. 1987). Here, the union permissibly waived Waller’s

right to seek post-discipline review in the course of negotiating a settlement of the

disciplinary charges he and other union members faced.

      2. Because the district court properly dismissed the only federal law claim

Waller asserted, the court did not abuse its discretion by denying Waller leave to

amend his complaint to add a new state law claim. See Curry v. Yelp Inc., 875

F.3d 1219, 1224 (9th Cir. 2017).

      AFFIRMED.